Citation Nr: 1417661	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to right foot disability.  

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to right foot disability.  

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right foot disability.  

5.  Entitlement to service connection for a left foot disability, to include as secondary to right foot disability.  

6.  Entitlement to service connection for a bilateral hearing loss disability.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), with associated symptoms of anxiety and depression.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  
In April 2009, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The most probative evidence does not reflect any in-service injury or disease related to the low back, knees, hips, or left or right foot, and the most probative and credible evidence indicates that the disabilities onset years after separation from active service.  

2.  The competent evidence of record does not reflect a bilateral hearing loss disability for VA purposes.  

3.  The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.  

4.  The competent evidence does not reflect any diagnosis of PTSD or any other diagnosed psychiatric disability.  

5.  The most probative evidence does not reflect any in-service disease or injury related to erectile dysfunction, and the most probative evidence indicates that the disability had its onset years after separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

7.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for a psychiatric disability, to include PTSD and associated symptoms of depression and anxiety, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

9.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2007 satisfied the duty to notify provisions with respect to service connection and service connection on a secondary basis.  The letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, a February 2008 letter included a PTSD questionnaire.  The February 2008 letter was sent after the initial adjudication of the claims; however, the claims were readjudicated in a March 2008 Statement of the Case.  Therefore, any error in the timing of the notice letter has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's service treatment records and identified VA medical treatment records were obtained and associated with the claims file.  The VA medical treatment records were obtained in compliance with the Board's September 2009 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran reported private medical treatment during his video conference hearing.  The September 2009 remand directed that the Veteran be asked to identify any private medical treatment so that VA may request records on his behalf.  The Veteran was sent a letter and VA Forms 21-4142, Authorization and Consent to Release Information to VA, and he did not respond.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The remand directive was completed.  See Stegall, id.  

The Veteran has not been provided VA examinations in connection with the issues on appeal.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  

With respect to a psychiatric disability, to include PTSD, and a bilateral hearing loss disability, the entire evidence of record is absent for any diagnosis of PTSD or other psychiatric disability, or demonstrated bilateral hearing loss disability for VA purposes.  The medical treatment records are absent for any reported symptom of depression or hearing loss.  In fact, in an April 2007 VA medical treatment record, the Veteran reported that he was not hard of hearing.  As will be explained in greater detail below, the Veteran, his wife, and representative, are not competent to diagnose the Veteran with these disabilities as these disabilities fall outside the realm of common knowledge of a lay person and require medical expertise, knowledge, and medical testing to diagnose.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As there is no competent evidence of a hearing loss or psychiatric disability or persistent or recurrent symptoms of such disability, a VA examination is not required. 

With respect to a right foot disability, the Board finds that the Veteran is not credible as to his reports of an in-service injury or disease and he is not credible as to his reports of continuity of symptomatology since active service.   A VA examination is not required.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Finally, as to the low back, bilateral hips, bilateral knees, left foot, and erectile dysfunction, the Veteran is not service-connected for a right foot disability or PTSD and, therefore, any opinion as to secondary service connection is not required.  With respect to direct service connection, the Veteran has not contended that he experienced any in-service disease or injury related to the aforementioned disabilities.  He has not made any statements related to continuity of symptomatology.  A VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and the Veteran was specifically asked regarding his medical treatment, to include any private treatment.  The Veteran identified VA medical treatment which was obtained on remand.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria - Service Connection

Service connection may be established for a disability resulted from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Right Foot Disability

The Veteran avers he has right foot disability that is related to active service.  He testified that his foot hurt when he marched during active service and he did not seek treatment.  He reported that he had surgery years later.  

The service treatment records are completely absent for any documentation or notation related to the right foot.  The separation report of medical examination shows that the Veteran's lower extremities were clinically evaluated as normal and the corresponding report of medical history shows that the Veteran checked "no" as to whether he had any foot trouble.  

More than ten years after separation from active service, a January 1980 private medical record noted that the Veteran complained of foot pain for at least 2 days.  The x-ray of the right foot was negative.  A March 1980 private examination shows that the Veteran reported that his right foot pain existed for several months and the pain became progressively more severe so that he was unable to wear shoes comfortably.  The impression was listed as exostosis, planar aspect, medial sesamoid, right foot.  Exostosis is defined as: "a benign bony growth projecting outward from the surface of a bone."  It is also defined as osteochondroma.  See Dorland's Illustrated Medical Dictionary, page 668 (31st ed. 2007).  In March 1980, the Veteran underwent a medial sesamoidectomy of the right foot which included a complete excision of the medial sesamoid of the right foot.  

The Board finds that the Veteran's contentions regarding a right foot in-service injury or disease and continuity of symptomatology since service are not credible.  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While it does not appear that the Veteran has been diagnosed with a condition recognized as chronic under § 3.309, the Board will nonetheless address his contentions.  

During his video conference hearing, the Veteran testified that he experienced right foot pain during active service which continued until he underwent surgery in 1980.  He is competent to report such lay-observable symptoms.  However, the objective evidence of record, including the Veteran's own statements made at the time of medical treatment, suggests otherwise.  The service treatment records are absent for any documentation related to the right foot and the Veteran denied any foot trouble on separation from active service.  When he sought medical treatment in 1980, more than 10 years after his separation from active service, he initially reported at least two days of foot pain.  In January 1980, his x-ray was negative.  In March 1980, the Veteran reported only a several month history of right foot pain and was diagnosed with exostosis.  Due to the inconsistencies in the Veteran's statements, the Board finds that the Veteran is not credible with respect to his reports of a right foot in-service injury or disease and his reports as to continuity of symptomatology since active service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  

The Veteran stated and testified that he believes his right foot disability is etiologically related to active service.  He has not been shown to have had any medical training.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a right foot disability status post medial sesamoidectomy of the right foot, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, the basis for the Veteran's opinion that his right foot disability is related to active service, because he experienced pain since service, is not credible, as discussed above.

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Disability, Bilateral Knee Disability, Bilateral Hip Disability, and Left Foot Disability

First, service connection on a secondary basis is denied as the Veteran is not service-connected for a right foot disability.  38 C.F.R. § 3.310.  Service connection must therefore be denied as a matter of law.  

Next, the Board will address service connection on a direct-incurrence basis.  

The current medical evidence of record indicates that the Veteran has arthritic pain in his knees, back, and hips.  The Veteran has been diagnosed with degenerative disc disease and facet disease of the lumbar spine.  There is no mention of his left foot.  While it is unclear whether the Veteran has current disabilities related to the knees, hips, and left foot, the Board finds that service connection on a direct basis is not warranted.   

The service treatment records are absent for any indication of symptoms or complaints related to the low back, knees, hips, or left foot.  The report of separation medical examination reflects that the spine and lower extremities were clinically evaluated as normal.  The corresponding report of medical history shows that the Veteran checked "no" when asked whether he had a trick or locked knee, recurrent back pain, arthritis, or bone, joint, or other deformity.  

In an October 1977 private medical treatment record, the Veteran reported back pain as a result of a motor vehicle accident.  The x-ray did not reveal any definite abnormality.  There were small opaque densities, described as foreign particular matter within the bowel.  A March 1980 private examination report shows that the Veteran's extremities and back had full strength and range of motion.  A private May 1988 x-ray report shows an impression of moderate disc narrowing at L5-S1.  

Years later, in his application for compensation and benefits received by VA in May 2007, the Veteran listed the onset of his low back disability, bilateral knee disability, bilateral hip disability, and left foot disability as occurring during his period of active service.  However, later in the application, he stated that he felt these disabilities were caused by his right foot disability.  In addition, during the video conference hearing, the Veteran's representative reiterated the contention that the disabilities were caused by the right foot disability due to an altered gait.  

The Veteran has not reported any in-service disease or injury related to his low back, knees, hip, or left foot.  He has only made contentions regarding service connection as related to his right foot disability.  He has not made any statements regarding continuity of symptomatology.  Indeed, the medical evidence outlined above indicates that the disabilities had their onset after separation from active service.  The Veteran has not opined that the disabilities are related to an in-service disease or injury or otherwise related to active service.  

In light of the above, service connection for a low back disability, bilateral knee disability, bilateral hip disability, and left foot disability, is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, certain diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of arthritis for many years after separation from active service.  Presumptive service connection is not warranted.

Bilateral Hearing Loss Disability

The Veteran avers that he has a current bilateral hearing loss disability related to in-service noise exposure.  

The entire evidence of record is absent for any demonstration of bilateral hearing loss disability for VA purposes.  Bilateral hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence is absent for any bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In fact, the Veteran denied being hard of hearing in an April 2007 VA treatment record, which was dated immediately after he filed his claim for hearing loss in March 2007.  The Veteran, as a lay person, is competent to report that he has difficulty hearing, however, he is not competent to diagnose bilateral hearing loss disability for VA compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

Without evidence of demonstration of bilateral hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Certain diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of sensorineural hearing loss.  Presumptive service connection is not warranted.

 Tinnitus

The Veteran contends that he began to experience ringing in his ears during active service, which has continued to the present time.  

The service treatment records are absent for any complaint or documentation of tinnitus.  However, the Veteran's military occupational specialty (MOS) was military policeman, which is consistent with his reports of being exposed to noise from gunfire during active service.  As such, the Board will concede the Veteran's exposure to acoustic trauma and the element of an in-service injury has been met.  

With respect to a current disability, the medical evidence does not include a diagnosis of tinnitus.  However, the Veteran has asserted that he experienced ringing in his ears since active service.  As a lay person, the Veteran is competent to diagnose a simple medical condition capable of lay observation, such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  With respect to his reports of the tinnitus having its onset in active service, and continuing since service, the Board will resolve any doubt in favor of the Veteran and grant service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 3.102. 

Psychiatric Disability, to include PTSD.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of PTSD must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2013).

The Veteran contends that he has PTSD, comprised of symptoms of anxiety and sleeplessness, related to experiences that he had while serving in Vietnam.  

The medical evidence of record shows one positive PTSD screen in April 2007.  Depression screens in April 2007 and April 2009 were negative and the Veteran complained of anxiety and flashbacks in April 2007.  The evidence is absent for any diagnosis of PTSD or any other psychiatric disability within the appeal period or at any point prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

The Board recognizes the lay statements and testimony submitted in connection with the Veteran's claim.  Lay persons are competent to provide statements regarding lay-observable symptomatology.  The Veteran is competent to state that he has difficulty sleeping, has flashbacks, and anxiety.  The Veteran's wife is also competent to state that she observed the Veteran lose his temper, have difficulty sleeping, and that he shows a lack of emotion.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran, his wife, and his representative, are not competent to diagnose PTSD or any other psychiatric disability.  A diagnosis of PTSD or other psychiatric disability requires medical knowledge and expertise that they have not been shown to possess.  The disabilities do not involve a simple identification that a lay person is competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the statements of the Veteran as well as his representative and wife regarding a purported diagnosis of PTSD or any other psychiatric disability are not competent.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

Without evidence of a current diagnosis of PTSD or other psychiatric disability, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain diseases, such as a psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a psychosis or any psychiatric disability.  Presumptive service connection is not warranted.

Erectile Dysfunction

Service connection on a secondary basis for erectile dysfunction is denied because the Veteran is not service-connected for PTSD.  38 C.F.R. § 3.310.  Service connection must be denied as a matter of law.  

In addition, service connection is not warranted on a direct-incurrence basis.  

The medical evidence shows that the Veteran has a current disability.  The VA medical treatment records include a diagnosis of erectile dysfunction.  

However, the service treatment records are absent for any documentation or complaints related to erectile dysfunction.  The report of separation medical examination shows that the Veteran's genitourinary system was clinically evaluated as normal.  

There is no objective evidence of erectile dysfunction until decades after separation from active service.  In addition, there is no competent evidence relating any erectile dysfunction to active service.  The Veteran has not made any statements relating his erectile dysfunction to active service and has not presented any statements related to continuity of symptomatology.  

In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a low back disability, to include as secondary to right foot disability, is denied.

Entitlement to service connection for a bilateral knee disability, to include as secondary to right foot disability, is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to right foot disability, is denied.

Entitlement to service connection for a left foot disability, to include as secondary to right foot disability, is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), with associated symptoms of anxiety and depression, is denied.

Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD, is denied.  




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


